                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                        )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )      No.:   3:18-CR-4-TAV-HBG-6
                                                   )
  KELLY LOWE,                                      )
                                                   )
                Defendant.                         )


                             MEMORANDUM OPINION AND ORDER

         This criminal case is before the Court on the defendant’s “Motion for Hardship Credit

  for Hard Time Served” [Doc. 368]. In her motion, defendant asks the Court to grant her two

  days of credit for one day of time served due to COVID-19 lockdown conditions experienced

  in Federal Correctional Institution, Aliceville, where defendant is housed [Id.].

         A court generally lacks “the authority to change or modify [a sentence, once

  imposed,] unless such authority is expressly granted by statute.” United States v. Thompson,

  714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323, 326 (6th Cir.

  2010)). Defendant has cited no such statutory authority that would allow the Court to grant

  the requested relief, nor is the Court aware of any such statutory authority to grant the

  requested relief. Accordingly, because the Court lacks authority to grant the requested relief,

  defendant’s Motion for Hardship Credit for Hard Time Served [Doc. 368] is DENIED.

         IT IS SO ORDERED.


                                       s/ Thomas A. Varlan
                                       UNITED STATES DISTRICT JUDGE




Case 3:18-cr-00004-TAV-HBG Document 371 Filed 05/13/21 Page 1 of 1 PageID #: 3048
